Citation Nr: 1212826	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-45 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility, as a result of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in May 2007 the Veteran originally filed for service connection of laryngeal cancer, to include as the result of exposure to herbicides.  This claim was adjudicated in an August 2007 rating decision and the Veteran filed a Notice of Disagreement (NOD) with respect thereto.  A Statement of the Case (SOC) was issued on this claim in August 2008.  The Veteran did not file a Substantive Appeal thereafter with respect to this issue and it has not been certified to the Board.  

Although the filing of a Substantive Appeal is not mandatory, like the filing of a NOD, the Board notes that at no time after the issuance of the August 2007 SOC did VA treat the claim as if it had been on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Accordingly, this issue is not before the Board.


FINDINGS OF FACT

The Veteran does not have additional disability, claimed as residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital/medical treatment, or an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility, claimed as due to VA care, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2008.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that the claim is being denied, and hence no rating or effective date will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and obtained a medical opinion as to the etiology of his claimed disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  
The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met and despite the Veteran's representative's request, no additional examination is necessary to decide it.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).
In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims that he has additional disability as residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility.  He asserts that his additional disabilities were caused by inadequate treatment and/or diagnosis on the part of VA.  Specifically, he claims that his radiation treatment was unnecessarily administered as he did not have cancer and that this radiation treatment resulted in additional claimed disabilities.  

A review of the record shows that in early March 2007 the Veteran presented at the VA Medical Center (VAMC) with a chief complaint of progressive hoarseness over the prior year.  A history of a 90 pack year history of smoking and 3 beer per day drinking history was noted.  Poor dental hygiene was also noted.  Examination resulted in an assessment of squamous cell carcinoma versus polyp versus papilloma and a .5 cm. pedunculating mass of the left mid vocal cord.  

Shortly after this assessment, the Veteran underwent a laryngoscopy and biopsy at the St. Louis VAMC.  The operative records associated with this procedure document no complications and that the Veteran tolerated the procedure well.  Pre and post-operatively, hoarseness, left true vocal cord mass was assessed.  The biopsy apparently revealed verrucous carcinoma and as the gross lesion was removed upon surgery, radiation treatment was considered to prevent re-growth.  See March 21, 2007, VA progress notes.  

A March 27, 2007, VA progress note documents an assessment of verrucous squamous cell carcinoma of the left true vocal cord, microscopic laryngoscopic resection with no disease remaining upon microscopic exam.  At this time, options of treatment were discussed with the Veteran and included surveillance of the larynx while postponing further surgery and radiation and adjuvant radiation at the time.  The risks and benefits were discussed with the Veteran.  The Veteran chose to undergo radiation therapy thereafter.

The Veteran does not claim any additional disability from the surgical procedure and the record discloses none.  Rather, the Veteran claims that he has additional disability from unnecessary radiation treatment that he received from VA from April 2007 through May 2007 following his surgery.  

Of record is an April 12, 2007, informed consent for treatment, i.e. radiation.  The informed consent form discloses numerous possible reactions from treatment, including, inter alia, thick saliva, dry mouth, loss of taste, soreness of the mouth and throat, trouble swallowing and hoarseness and swelling and damage of the larynx.  Subsequent VA radiation oncology notes document radiation treatment to the head and neck.  
Apparently, upon Armed Forces Institute of Pathology (AFIP) review of the Veteran's biopsy slides in May 2007 raised the question of whether the Veteran's lesion represented verrucous carcinoma versus papilloma.  An updated pathology report noted that per telephone communication with an AFIP doctor the left true vocal cord mass biopsy represented a papilloma and not a carcinoma.  An extensive discussion was had with the Veteran regarding the pathologic findings at VA and AFIP and it was explained that if the lesion was malignant a break in radiation treatment could lead to a decrease in the ability of radiation therapy to control the lesion.  It was also discussed that if the lesion were benign, it would be appropriate to terminate radiation therapy.  

An associated note from an VA ENT specialist dated thereafter and also in May 2007 documents that the Veteran's case appeared to be "truly controversial" with respect to "histopathology features."  In the note the ENT relates that dogma suggested that surgery was preferable to radiation therapy as definitive treatment for verrucous carcinoma (arguable) if "mutilating" surgery could be avoided.  In the Veteran's case, postoperative radiation therapy was elected after major debulking of the lesions as a suitable alternative to a partial laryngectomy, which could likely have had significant functional consequences.  The ENT noted that it was felt that all gross disease had been removed prior to radiation therapy and based on the Veteran's case the ENT felt that it appeared suitable to continue radiation therapy.  Subsequent VA records document that the Veteran continued radiation therapy and completed that regiment.

A July 2007 VA internal medicine note documents a complaint of a few day history of right cheek swelling and pain.  It was noted that the Veteran had known poor dentition.  Examination resulted in an impression of right facial cellulitis likely related to dental infection.  Thereafter, the Veteran underwent oral maxillofacial surgery for removal of teeth #5 and #6 resulting from an impression of an abscess #5 and a possible abscess at #6.  Subsequent follow-up records document a good outcome status-post excision and that the Veteran was reminded that he had numerous other carious teeth that need to be removed and that he was advised to see a private dentist before he ended up with another infection.   

Of record is an October 2007 VA primary care psychology note.  The note documents the Veteran's and his companion's frustration and anger over the Veteran having been treated for cancer, while it was uncertain if he even had cancer, noting that the Veteran had had multiple complications from radiation treatment.  

In a July 2008 statement the Veteran stated that he was told that he did not have cancer and therefore believed that his radiation treatment was unnecessary.  He complained of hoarseness, sterility and dental problems, which he attributed to radiation therapy.  

In December 2008 the RO obtain an opinion based upon a review of the claims file, including relevant treatment records.  The VA physician noted that the Veteran was claiming compensation for residuals of radiation therapy for what he asserted was misdiagnosed cancer of the vocal cord.  The Veteran particularly felt that the radiation resulted in dysphonia, sterility and loss of teeth.  The physician addressed each claimed condition in turn.  

With respect to dysphonia and hoarseness, the physician noted that these were common complaints that may be caused by voice abuse, smoking, laryngeal reflux, abnormal laryngeal anatomy, malignant and benign vocal cord lesions, laryngeal surgery and radiation to the larynx, among many others.  The physician noted that the Veteran had presented for treatment of progressive hoarseness and that there was no evidence that the Veteran's voice was any worse from any of the radiation therapy that he received. 

In regards to tooth loss, the physician explained that radiation therapy could be the cause thereof, but only when administered to the oral cavity and/or major salivary glands.  The physician noted that the Veteran had received radiation only to the larynx.  

Likewise, with respect to sterility the physician explained that this condition was not caused by radiation unless the genitourinary tissues were in the radiation field.  The physician noted that this was not the case in regards to the Veteran's radiation treatment.

Furthermore, the physician also explained that, as unlikely as it was that the claimed conditions were related to radiation, the administration of radiation therapy was nevertheless appropriate.  The physician explained that multiple department pathologists had reviewed his case and concurred with the diagnosis of verrucus carcinoma, and that, in such a situation, the reasonable health care provider should apprise the patient of the situation, but recommend completion of the course of radiation in order to cover the patient for the worst case scenario.  

In a February 2009 statement the Veteran related that he did not have a dental condition or sterility prior to radiation therapy.  He noted that he had been informed by his treating radiation oncologist that he did not have cancer and that he should have, therefore, never been administered radiation therapy.  He noted that he had seen other people who were treated for cancer of the larynx and prior to having radiation therapy that their teeth were removed as the radiation would destroy them.   

The Veteran is seeking compensation for additional disability, claimed as residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility, which he believes to be the result of his 2007 radiation therapy.  Having reviewed the record, however, the Board finds that the preponderance of the evidence is against the claim.  In this regard, the Board does not find that the evidence indicates, to at least equipoise, that the Veteran has any additional disability related to radiation therapy.

As noted above it is required that there be some additional disability caused by VA's actions.  38 C.F.R. § 3.361(c)(1).  In the present case, the Veteran claims hoarseness, sterility and dental problems as being attributable thereto.  However, VA records confirm complaints of hoarseness prior to such treatment, and there is no medical evidence suggesting sterility or dental problems caused by such treatment.  Furthermore, as noted, the December 2008 VA physician considered the Veteran's reports, but also reviewed the record and discussed the nature of his treatment in detail, and found that it was less likely that he had any such additional disability following radiation treatment.  Indeed, the record supports that the Veteran's dental problems are shown by treatment records to be related to his known and pre-existing poor dentition.  The Board recognizes that the Veteran is competent to describe symptomatology, including any increase in symptomatology following treatment.  However, he is not competent to offer an opinion on a complex medication question, to include the degree to which such symptoms are related to radiation therapy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Accordingly, the preponderance of the evidence is against the claim and it must be denied.  Gilbert, supra.  

Furthermore, the Board also notes that, even if such disability was present, there is no competent evidence suggesting any negligence, carelessness, or any deficiency in the care administered by VA in this case.  In fact, the VA physician offered the specific opinion that radiation was appropriate in this case regardless of the uncertainty regarding the nature of the tumor.  While the Board is sympathetic to the Veteran's frustrations regarding the uncertainty surrounding his diagnosis, the Board notes that the mere presence of uncertainty, by itself, does not suggest that the medical care provided by VA was lacking in any way.  In fact, as discussed above, it is clear that the health care providers gave thoughtful consideration to the question of whether or not to proceed with radiation treatment, but ultimately concluded that continuing such treatment would be the most reasonable course despite the uncertainty surrounding the diagnosis.  This conclusion is consistent with that of the VA physician who considered the question in December 2008.

The Board is certainly sympathetic to the Veteran and acknowledges his belief that radiation therapy was unnecessary.  However, for the reasons set forth above, the Board concludes that the greater weight of probative evidence is against finding that he has any additional disabilities as a result of that radiation therapy. 



ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as residuals of radiation therapy from laryngeal cancer, including dental disability, hoarseness and sterility, as a result of VA treatment is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


